Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 11, and 16 being independent.

Claim Objections
Claims 7, 9, and 20 are objected to because of the following informalities:  
	In claim 7, line 2, “algorithm” should be changed to --algorithms--.
	In claim 9, the last line, “ranges” should be changed to --range--.
	In claim 20, the last line, “ranges” should be changed to --range--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite the limitation "the set of IOL powers."  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are directed to a method (i.e., a process), claims 11-15 are directed to a system (i.e., a machine), and claims 16-20 are directed to a non-transitory machine-readable medium (i.e., a manufacture).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 11 includes limitations that recite at least one abstract idea.  Specifically, independent claim 11 recites:

A prediction engine comprising: 
one or more processors; 
wherein the prediction engine is configured to: 
obtain one or more pre-operative measurements of an eye for assisting a user to perform an intraocular lens (IOL) implantation in the eye; 
select, from a plurality of historical IOL implantation records, a subset of historical IOL implantation records for evaluating a first plurality of prediction model candidates based at least on the one or more pre-operative measurements of the eye, wherein each of the first plurality of prediction model candidates estimates a post-operative manifest refraction in spherical equivalent (MRSE) based on a set of pre-operative eye measurements and an IOL power; 
evaluate the first plurality of prediction model candidates based on deviations between estimated post-operative MRSEs produced by each of the first plurality of prediction model candidates using eye measurement data in the selected subset of historical IOL implantation records and actual post-operative MRSEs indicated in the selected subset of historical IOL implantation records; 
select a first prediction model from the first plurality of prediction model candidates based on the evaluating; calculate, using the selected first prediction model, a plurality of estimated post- operative MRSE values based on a set of available IOL powers and the one or more pre-operative measurements of the eye; 
determine, from the set of available IOL powers, a first IOL power corresponding to a first estimated post-operative MRSE value from the plurality of estimated post-operative MRSE values that matches a predetermined post-operative MRSE value; and 
provide, by the prediction engine, the determined first IOL power to the user to aid in selection of an IOL for implantation in the eye.

The Examiner submits that the foregoing underlined limitations constitute “mental processes” because they represent observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  As an example, a user could practically select a subset of historical “IOL implantation records” (e.g., each including information such as patient gender/ethnicity, axial length, IOL power, etc.) based on obtained pre-operative eye measurements (e.g., similar axial length, gender, etc.) for use in evaluating a plurality of prediction model candidates (which can be multiple linear regression equations per [0044] of the present application which are practically manipulable in the human mind with pen and paper).  The user could then practically run each of the prediction model candidates to generate estimated post-operative MRSEs using the historical subset, compare each estimated MRSE to the actual MRSE from the historical subset, and select a first prediction model from the plurality of prediction model candidates based on the evaluating (e.g., the smallest MRSE difference).
With the first prediction model, the user could then practically calculate a plurality of estimated post-operative MRSE values based on a set of available IOL powers (e.g., and the one or more pre-operative eye measurements and then determine, from the set of available IOL powers, a first IOL power corresponding to a first of a plurality of estimated post-operative MRSEs that matches a predetermined post-operative MRSE value.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2-4, 9, 12-14, 17, 18, and 20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 2, 12, and 17, these claims call for evaluating a second plurality of prediction model candidates based on deviations between estimated IOL powers produced by each of the second plurality of prediction model candidates using eye measurement data in the selected subset of historical IOL implantation records and actual IOL powers indicated in the selected subset of historical IOL implantation records; selecting a second prediction model from the second plurality of prediction model candidates based on the evaluating (e.g., the model with the smallest deviation); and calculating a first IOL power using the second prediction model based on the predetermined post-operative MRSE value and the one or more measurements of the eye, which, at such high level of generality, can be practically performed in the human mind (e.g., with pen and paper).
In relation to claims 3, 13, and 18, these claims recite determining the set of IOL powers from a plurality of IOL such that the set of IOL powers is within a predetermined threshold from the first IOL power which again can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality.
Claims 4 and 14 call for determine a particular number of historical IOL implantation records based on an offline analysis which again can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality.
Claims 9 and 20 call for determining a deviation value for the first prediction model based on deviations between estimated post-operative MRSEs produced by the first prediction model using eye measurement data in the selected subset of historical IOL implantation records and actual post-operative MRSEs indicated in the selected subset of historical IOL implantation records, and then determining a predicted MRSE range for each estimated post-operative MRSE value based on the deviation value such that the first IOL power is determined further based on the predicted MRSE ranges.  These steps can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements such as merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A prediction engine comprising: 
one or more processors (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
wherein the prediction engine is configured to: 
obtain one or more pre-operative measurements of an eye for assisting a user to perform an intraocular lens (IOL) implantation in the eye (extra-solution activity (data gathering) as noted below, see MPEP § 2106.05(g)); 
select, from a plurality of historical IOL implantation records, a subset of historical IOL implantation records for evaluating a first plurality of prediction model candidates based at least on the one or more pre-operative measurements of the eye, wherein each of the first plurality of prediction model candidates estimates a post-operative manifest refraction in spherical equivalent (MRSE) based on a set of pre-operative eye measurements and an IOL power; 
evaluate the first plurality of prediction model candidates based on deviations between estimated post-operative MRSEs produced by each of the first plurality of prediction model candidates using eye measurement data in the selected subset of historical IOL implantation records and actual post-operative MRSEs indicated in the selected subset of historical IOL implantation records; 
select a first prediction model from the first plurality of prediction model candidates based on the evaluating; calculate, using the selected first prediction model, a plurality of estimated post- operative MRSE values based on a set of available IOL powers and the one or more pre-operative measurements of the eye; 
determine, from the set of available IOL powers, a first IOL power corresponding to a first estimated post-operative MRSE value from the plurality of estimated post-operative MRSE values that matches a predetermined post-operative MRSE value; and 
provide, by the prediction engine, the determined first IOL power to the user to aid in selection of an IOL for implantation in the eye (extra-solution activity (transmitting data) as noted below, see MPEP § 2106.05(g)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the prediction engine and processor(s), the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of obtaining one or more pre-operative measurements of an eye for assisting a user to perform an IOL implantation in the eye and providing the determined first IOL power to the user to aid in selection of an IOL for implantation in the eye, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated; transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 11 and analogous independent claims 1 and 16 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 11 and analogous independent claims 1 and 16 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 4 and 14: These claims recite how the subset of historical IOL implantation records is limited to a particular number of records which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 5 and 15: These claims recite how the subset of historical IOL implantation records is selected using a KNN algorithm such that a parameters in the algorithm corresponds to the particular number which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)) and, at such high level of generality, amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 6: This claim recites training the prediction model candidates using the plurality of historical IOL implantation records which, at such high level of generality, amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 7: This claims recites how at least two of the prediction model candidates use different machine learning algorithms which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)) and, at such high level of generality, amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claims 8 and 19: These claims recite different types of pre-operative measurements which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 10: This claim calls for implanting an IOL having the first IOL power in the eye which is mere instructions to apply the above-noted at least one abstract idea (MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the prediction engine and processor(s), the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to obtaining one or more pre-operative measurements of an eye for assisting a user to perform an IOL implantation in the eye and providing the determined first IOL power to the user to aid in selection of an IOL for implantation in the eye which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686